Case 1:19-cv-24956-UU Document 25 Entered on FLSD Docket 02/26/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                      Case No. 19-cv-24956-UU

 ROGELIO RIVERO ALEMAN,

        Plaintiff,

 v.

 A & J GENERAL CONTRACTORS CORP., et al.,

        Defendants.
                                                       /

                                               ORDER

        THIS CAUSE comes before the Court sua sponte.

        THE COURT has considered the pertinent portions of the record and is otherwise fully

 advised in the premises.

        On February 12, 2020, the Court ordered Plaintiff to show good cause in writing by

 February 18, 2020 as to why he has not served Defendants Miguel A. Guerrero, Sr. and Miguel A.

 Guerrero, Jr. D.E. 18. In the alternative, the Court ordered Plaintiff to file the verified proofs of

 service by this date and/or state, in detail, why Defendants Miguel A. Guerrero, Sr. and Miguel A.

 Guerrero, Jr. have not yet been served. Id. The Court warned Plaintiff that: “Failure to respond to

 this Order will result in dismissal of this action without further notice.” Id.

        Federal Rule of Civil Procedure 41(b) permits a Court to dismiss a case for failure to

 prosecute or to comply with a Court order. Fed. R. Civ. P. 41(b); Link v. Wabash R. Co., 370 U.S.

 626, 630 (1962) (clarifying that Rule 41(b) permits a Court to dismiss an action sua sponte for

 failure to comply with court order). To date, Plaintiff has failed to respond to the Court’s Order.

 Neither has Plaintiff filed the verified proofs of service and/or stated, in detail, why Defendants
Case 1:19-cv-24956-UU Document 25 Entered on FLSD Docket 02/26/2020 Page 2 of 2



 Miguel A. Guerrero, Sr. and Miguel A. Guerrero, Jr. have not yet been served. Thus, the Court

 will dismiss the action without prejudice for failure to abide by the Court’s Order. Accordingly,

 it is hereby

         ORDERED AND ADJUDGED that the case is DISMISSED WITHOUT PREJUDICE. It

 is further

         ORDERED AND ADJUDGED that the case is CLOSED for administrative purposes. All

 hearings are CANCELLED; all motions DENIED AS MOOT.

         DONE AND ORDERED in Chambers at Miami, Florida, this 25th__ day of February,

 2020.



                                                     __________________________________
                                                      UNITED STATES DISTRICT JUDGE


 cc:
 counsel of record via cm/ecf




                                                 2
